Case: 1:17-cr-O0060-MRB Doc #: 53 Filed: 09/04/19 Page: 1 of 1 PAGEID #: 267

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
United States of America,

 

Plaintiff,
Case No. 1:17cr060
Vv. Judge Michael R. Barrett
Samuel Whitt
Defendant.

CRIMINAL SENTENCING MINUTES
Judge Michael R. Barrett
Courtroom Deputy: Barbara Crum
Court Reporter: Maryann Maffia, Official
USPO: Sarah Willison

 

, unr oor, ' ’
Date: September 4, 2019 Time: Commenced !°* 2° conctuded [I-44 Total’ && MAINS.
United States Attorney: Kule Baaden, Defendant Attorney: _ZDenaida L0eKorolL
Dft found to be Guilty by Jury on Count(s) of Indictment

\__ Dft plead to Count(s) | of indictment Information

_____ Court finds the Dft guilty and formally accepts plea
Procedure:
—_\_ Sentencing
_\__ PSI reviewed by the parties. N PSI adopted.

___No Objections _ Objections V_ Plaintiff ___ Defendant — Gf Ned *" Error of T.
____ Considered for sentencing (____letter(s) from
NO Plf sentencing memo / Doc. Sl
\\__Dft sentencing memo / Doc. $3.

Ne Mitigation Sen Dft Cns! Statement V_ Dft Statement N Pif Statement
\v__ Other Statements Tony Badr (5 sists), Potricin + Joe Jude

 

HKKKKK IKKE KER RRR RRR REE REEREREREREEEE RR I Oo oR oa a a a otk ic okcbkicteick

 

 

 

Sentencing: Fine $——_—_(interest waived)
\V__ Defendant sentenced \v__ Special Assessment $ (0D.
Probation Years N\__ Restitution $ We, 250.2 Ci;
\v_ Custody 54 Months (remanded/vol sur.) Forfeiture pi 's let ¥ the
Ly) a —— -G.)
(«+ .
\v__ Supervised Release 3 _Years{_ 3b Mo.) — Id max. horre Reiners
ay Standard/Special Conditions of Sup'd R&VProbation
“w_firearms™s_criminal | \y substance abuse | “wv substance abuse -\y UNICOR “Nv _ vocational program
conduct. DNA treatment program while while incarcerated
incarcerated
N_ refrain from alcohol | \y_ no contact with 'N_250 hours community | Nv Baumer _
victims service (Sub\ett b& Stud

 

 

 

 

 

‘v__ Dismissal of Counts a eae presented rede )
Oral diemias a — Qanter by tre L4
\\v___ Informed of Defendant's Right to Appeal

Clerk to Prepare Appeal Notice
